Exhibit 10.2

CONFORMED COPY

AMENDMENT TO DIRECTOR APPOINTMENT AGREEMENT

AMENDMENT (this “Amendment”), dated as of May 7, 2013, to that certain Director
Appointment Agreement, dated as of October 17, 2012 (the “Agreement”), by and
among Kensico Capital Management Corp. and the investment funds it advises
(collectively, “Kenisco Capital Management”) and WebMD Health Corp., a Delaware
corporation (the “Company”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Agreement.

WHEREAS, Kensico Capital Management and the Company entered into the Agreement
pursuant to which, among other things, (i) the Company agreed to increase the
size of the Board from twelve to thirteen directors and to appoint Thomas J.
Coleman as a Class II director on the Board (with a term expiring at the 2013
annual meeting of stockholders), and (ii) Kensico Capital Management agreed to
be bound by certain restrictions for so long as Thomas J. Coleman remains a
director of the Company, in each case upon the terms and subject to the
conditions set forth therein; and

WHEREAS, the parties hereto desire to amend the Agreement as set forth in this
Amendment in accordance with Section 8 thereof.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Amendment hereby agree as follows:

Section 1. Amendment to Section 1. Section 1 is hereby deleted in its entirety
and replaced with the following:

“The Company agrees, effective on or prior to 2013 annual meeting of
stockholders, to appoint Thomas J. Coleman as a Class III director on the Board
(with a term expiring at the 2014 annual meeting of stockholders). The Company
agrees that it shall provide Kensico Capital Management written notice at least
20 days prior to the expiration of the period specified for the timely delivery
of stockholder notices in Section 1.12(A) of the Amended and Restated By-laws of
the Company if Thomas J. Coleman will not be renominated as a director by the
Company at the 2014 annual meeting of stockholders.”

Section 2. Amendment to Section 2. Subsection (b) is hereby amended by deleting
the phrase “2013 annual meeting” and replacing it with “2014 annual meeting”.

Section 3. Counterparts. This Amendment may be executed in two or more
counterparts which together shall constitute a single agreement.

Section 4. Full Force and Effect. Except as amended hereby, the Agreement shall
remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

WEBMD HEALTH CORP. By:  

        /s/ Lewis H. Leicher

  Name: Lewis H. Leicher   Title:   Senior Vice President KENSICO CAPITAL
MANAGEMENT CORP. By:  

        /s/ Israel Friedman

  Name: Israel Friedman   Title:   General Counsel

 

2